DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and/or a mental processes without significantly more. The claim(s) recite(s) “…evaluating shock resistance of a rubber member, comprising the step of: evaluating a shock resistance performance of the rubber member using an elongation at break Eb, a tensile strength at break TSb, and a loss tangent tan 6 of the rubber member; a measurement condition of the loss tangent tan 6 used in the step of evaluating the shock resistance performance being determined on the basis of a speed of an impact applied under use conditions of the rubber member.”
This judicial exception is not integrated into a practical application because:
A) the claim(s) set forth mathematical relationships between variables, without integrating them into a specific practical application – see MPEP 2106.04(a)(2)(I), and

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, however, the limitations of dependent claims 3, 4, and 7 do limit the subject matter to a specific practical application of the process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the scope of the limitation “use conditions of the rubber member” is unclear, and therefore indefinite.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap how the shock resistance is evaluated using Eb, TSb, and tanδ (i.e. using the formula at the bottom of page 16 of the Spec, or the claimed multiplication of the variables as in claims 9 and 10).
Regarding claims 6 and 9, the limitation “the shock resistance performance index” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (JP 2000-198517, listed on Applicant’s 10/03/2019 IDS, machine translation provided) in view of Watanabe (JP 2004-018752, machine translation provided).

Regarding claim 1, Oishi discloses a method of evaluating shock resistance of a rubber member (i.e. impact resistance: see par. [0007]), comprising the step of:
evaluating a shock resistance performance of the rubber member using an elongation at break Eb (i.e. breaking elongation: [0019]), a tensile strength at break TSb (i.e. breaking 
Oishi does not disclose a measurement condition of the loss tangent tanδ used in the step of evaluating the shock resistance performance being determined on the basis of a speed of an impact applied under use conditions of the rubber member.
Watanabe discloses a measurement condition of the loss tangent tanδ (i.e. loss factor: [0004]) used in the step of evaluating the shock resistance performance being determined on the basis of a speed of an impact (i.e. a frequency of 10 Hz: [0009]) applied under use conditions of the rubber member [0009].
Since the art recognizes that Watanabe’s method is an equivalent of Oishi’s method of evaluating, and known for the same purpose of evaluating the rubber composition of a conveyor belt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oishi’s method so that a measurement condition of the loss tangent tanδ used in the step of evaluating the shock resistance performance being determined on the basis of a speed of an impact applied under use conditions of the rubber member, as taught by Watanabe.  See MPEP 2144.06(II).

Regarding claim 2, Oishi is applied as above, and does not disclose the loss tangent tanδ is a ratio between a storage modulus and a loss modulus calculated from stress when vibrations of a predetermined frequency are applied to the rubber member; and the predetermined frequency of the measurement condition is determined by matching the speed of an impact applied under use conditions of the rubber member to a maximum speed of the vibrations.

Furthermore, Watanabe discloses that the predetermined frequency is a results-effective variable that can be optimized to obtain the desired tanδ (see pars. [0009], [0018], [0025], etc.).
Thus, it it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Oishi’s method so that the loss tangent tanδ is a ratio between a storage modulus and a loss modulus calculated from stress when vibrations of a predetermined frequency are applied to the rubber member; and the predetermined frequency of the measurement condition is determined by matching the speed of an impact applied under use conditions of the rubber member to a maximum speed of the vibrations.  See MPEP 2144.05(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852